DETAILED ACTION
This Application is a Continuation of US Application No. 14/131,096 now abandoned.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “a recombined milk product having a reduced carbohydrate content” renders the claim indefinite.  The term “reduced” is a relative term.  It is not clear what the reduction is compared to.
Regarding claim 1, the recitation “having a ratio of lactose to protein of at most 1.1” renders the claim indefinite because it is not clear on what unit basis the ratio is provided.  For example, is the ratio a weight ratio or a molar ratio?  
Regarding claim 1, the recitation “a protein content of a least 45% on dry matter basis” renders the claim indefinite because it is not clear whether the protein content is based on a weight percentage or something else.
Regarding claim 5, the recitation “milk powder comprises 1.0 to 14% ash on a non-fat total solid basis” renders the claim indefinite because it is not clear whether the ash content is based on a weight percentage or something else.
Regarding claim 6, the recitation “wherein the milk powder comprises a milk protein concentrate from ultrafiltration of the milk raw material” renders the claim indefinite because there is no antecedent basis for the term “the milk raw material.”  
Regarding claim 7, the recitation “wherein the milk powder comprises a reverse osmosis concentrate of milk minerals obtained from a nanofiltration permeate derived from nanofiltration of an ultrafiltration permeate of the milk raw material” renders the claim indefinite because there is no antecedent basis for the term “the milk raw material.”
Regarding claim 8, the recitation “where the milk powder comprises a fraction comprising protein and minerals from chromatographic separation of the milk raw material” renders the claim indefinite because there is no antecedent basis for the term “the milk raw material.”
Regarding claim 9, the recitation “wherein the milk powder comprises 45 to 65% protein and 4.6 to 41% lactose on non-fat total solid basis” renders the claim indefinite because it is not clear whether the protein and lactose content is based on a weight percentage or something else.
Regarding claim 10, the recitation “wherein the milk powder comprises about 48 to 60% protein , about 24 to 43% lactose, and about 10 to 13% ash on non-fat total solid basis” renders the claim indefinite because it is not clear whether the protein, lactose and ash content is based on a weight percentage or something else.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USU Extension (“Got DRIED Milk?- Delicious ideas to use your food storage and stretch you food dollar”, Utah State University Extension, July 2009, p. 1-12) in view of Jimenez-Flores et al. (“Properties of Ultrafiltered Skim Milk Retentate Powders”, J. Dairy Sci., Vol. 69, No. 2, 1986, p. 329-339) 
Regarding claims 1-4, USU Extension disclose a method of making a reconstituted dry milk product by combining dry milk (i.e., milk powder) with water (page 9/Reconstituting).  NSU Extension is silent as regards to the lactose and protein content of the dry milk.   
Jimenez-Flores et al. teach ultrafiltered skim milk retentate powders comprising 49.8% by weight protein and 38.0% by weight lactose; 56.4% by weight protein and 31.9% lactose; or 64.4% protein and 24.0% lactose (wherein the weight ratio of lactose to protein is 0.76, 0.56, or 0.37-p. 330/Table 1).   
Given USU Extension disclose a method of reconstituting any dry milk, it would have been obvious to have used the milk powder of Jimenez-Flores et al. in the reconstitution process of USU Extension
	Regarding claim 5, modified USU Extension disclose all of the claim limitations as set forth above.  Jimenez-Flores et al. teach ultrafiltered skim milk retentate powders comprising about 7.9% by weight ash on a non-fat total solid basis (p. 330/Table 1).
	Regarding claims 6-8, modified USU Extension disclose all of the claim limitations as set forth above.  While Jimenez-Flores et al. do not disclose the combined steps of ultrafiltration, nanofiltration and chromatographic separation to produce a reduced lactose milk powder, claim 1 is only directed to a process of producing a recombined milk product comprising a step of combining a milk powder, having a specific ratio of lactose to protein and protein content, with a liquid.  The patentability of the claimed process does not depend on the method of producing the claimed milk powder.  Here, the milk powder is obvious over the prior art, therefore claims 6-8 are unpatentable even though the milk powder of the prior art was made by a different process.   
	Regarding claim 9, modified USU Extension disclose all of the claim limitations as set forth above.  Jimenez-Flores et al. teach ultrafiltered skim milk retentate powders comprising about 51-65% by weight protein and about 24.5-39% by weight lactose on non-fat total solids basis (p. 330/Table 1).
	Regarding claim 10, modified USU Extension disclose all of the claim limitations as set forth above.  Jimenez-Flores et al. teach ultrafiltered skim milk retentate powders comprising about 51-65% by weight protein, about 24.5-39% by weight lactose, and about 7.9% by weight ash on non-fat total solids basis (p. 330/Table 1).
	While Jimenez-Flores et al. teach an ash content of about 7.9% by weight on a non-fat total solids basis, it is apparent that the instantly claimed ash content and that taught by Jimenez-Flores et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”  It therefore would have been obvious to one of ordinary skill in the art that the ash content disclosed in the present claims is but an obvious variant of the amounts disclosed in Jimenez-Flores et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.
	Regarding claims 11 and 12, modified USU Extension disclose all of the claim limitations as set forth above.   USU Extension disclose a quart of reconstituted dry milk comprises ¾ cup non-instant dry milk and 3 ¾ cup water or about 51 grams of dry milk and about 885 g. water (where 1 cup of dry milk weights 68 grams and 1 cup of water weights 236 grams- page 4/Reconstituting).  Therefore, the reconstituted dry milk would comprise about dry milk in an amount of about 5.8% by weight.
	Regarding claim 13, modified USU Extension disclose all of the claim limitations as set forth above.   Jimenez-Flores et al. teach the dry matter content of the ultrafiltered skim milk retentate powders is about 97% to 98% by weight (without fat -p. 330/Table1).
	Regarding claim 14, modified USU Extension disclose all of the claim limitations as set forth above.  Given USU Extension teach reconstituted dry milk, since milk is a well known beverage, it necessarily follows that the reconstituted dry milk of USU Extension and Jimenez-Flores et al. could be a beverage.
	Regarding claim 15, modified USU Extension disclose all of the claim limitations as set forth above.  Given USU Extension teach a reconstituted dry milk product comprising about 5.8% by weight dry milk and Jimenez-Flores et al. teach ultrafiltered skim milk retentate powders comprising from 24-38% by weight lactose (i.e., carbohydrate), the reconstituted dry milk product would comprise about 1.4 to about 2.2% by weight lactose (i.e., carbohydrate).

Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USU Extension (“Got DRIED Milk?- Delicious ideas to use your food storage and stretch you food dollar”, Utah State University Extension, July 2009, p. 1-12) in view of Jimenez-Flores et al. (“Properties of Ultrafiltered Skim Milk Retentate Powders”, J. Dairy Sci., Vol. 69, No. 2, 1986, p. 329-339) as applied to claim 1, and further in view of Tossavainen et al. (WO 03/094623).
Regarding claims 16-18, modified USU Extension disclose all of the claim limitations as set forth above.  USU Extension is silent with respect a step of (a) heat treating the reconstituted dry milk product; and (b) hydrolyzing the residual lactose in the reconstituted dry milk product.
Tossavainen et al. teach a process for producing a lactose-free milk product from milk (Abstract, [0001]).  Specifically, Tossavainen et al. teach a step of hydrolyzing a reduced-lactose milk product, i.e. 4.79% lactose (see UF retenate-[0034],Table 1) with lactase at 10ºC for 24 hrs to obtain a lactose-free milk product ([0034], Table 1).  Tossavainen et al. also disclose a step of heat-treating the lactose-free milk product at 72ºC for 15s (i.e., pasteurize, [0029]). 
Tossavainen et al. is combinable with the modified USU Extension because they are concerned with the same field of endeavor, namely reduced lactose milk products.  It would have been obvious to one of ordinary skill in the art before the invention to treat the reconstituted ultrafiltered skim milk retentate product of modified USU Extension with lactase to remove the residual lactose in the product and produce a lactose-free product.  Moreover, one of ordinary skill in the art would have applied to heat-treatment of Tossavainen et al. to the reconstituted ultrafiltered skim milk retentate product of modified USU Extension for the purpose of destroying pathogenic substances.  While Tossavainen et al. suggests heat-treating after the lactase treatment, the person of ordinary skill in the art would have considered pasteurizing (i.e., heat treatment) prior to the lactase treatment to assure all pathogenic substance were destroyed and would not interfere with the lactase treatment process.  
The skilled artisan would have applied the lactase treatment to the ultrafiltered skim milk retentate powder at the time of reconstitution (i.e. recombination) when seeking to preserve the flexibility to prepare a low-lactose or lactose-free preparation from the same starting powder.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759